--------------------------------------------------------------------------------

Exhibit 10.40

ASSET PURCHASE AGREEMENT

          This Asset Purchase Agreement (this “Agreement”) is made and entered
into as of the 21stday of February, 2012 (the “Effective Date”), by and between
Apricus Biosciences, Inc., a Nevada corporation with its principal address at
11975 El Camino Real, Suite 300, San Diego, CA 92130 (“Buyer”), and PediatRx
Inc., a Nevada corporation with its principal address at 405 Trimmer Road, Suite
200, Califon, NJ 07830 (“Seller”).

RECITALS

          WHEREAS, Buyer desires to purchase from Seller, and Seller desires to
sell to Buyer, all of Seller’s assets associated with the product known as
Granisol® (granisetron HCl) Oral Solution for all countries and territories of
the world excluding the United States on the terms set forth in this Agreement.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and promises contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

ARTICLE I. DEFINITIONS

          As used in this Agreement, the following defined terms have the
meanings described below:

          1.1      “Action or Proceeding” means any action, suit, proceeding,
arbitration, order, inquiry, hearing, assessment with respect to fines or
penalties, or litigation (whether civil, criminal, administrative, investigative
or informal) threatened, commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Authority.

          1.2      “Affiliate” means, with respect to any Person, another Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person. “Control” and, with
correlative meanings, the terms “controlled by” and “under common control with”
means the power to direct or cause the direction of the management or policies
of a Person, whether through the ownership of voting securities, by contract,
resolution, regulation or otherwise.

          1.3      “Closing Date” means the Effective Date of this Agreement.

          1.4      “Contract” means any and all legally binding commitments,
contracts, purchase orders, leases, or other agreements, whether written or
oral.

          1.5      “Encumbrance” means any mortgage, pledge, assessment,
security interest, deed of trust, lease, lien, adverse claim, levy, charge or
other encumbrance of any kind, or any conditional sale or title retention
agreement or other agreement to give any of the foregoing in the future.

1

--------------------------------------------------------------------------------

          1.6      “Governmental Authority” means any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States or other country, or any supra-national organization, state,
county, city or other political subdivision.

          1.7      “Knowledge” with respect to any Party, means the actual
knowledge of the officers (or persons performing similar functions) of such
Party, after reasonable inquiry.

          1.8      “Law” means any federal, state or local law, statute or
ordinance, or any rule, regulation, or published guidelines promulgated by any
Governmental Authority.

          1.9      “Party” means each of Buyer and Seller.

          1.10      “Person” means any natural person, corporation, general
partnership, limited partnership, limited liability company, proprietorship,
other business organization, trust, union, association or Governmental
Authority.

          1.11      “Product” shall mean Granisol® (granisetron HCl) oral
solution.

          1.12      “Purchased Assets” means the intellectual property and the
personal property specified in Exhibit A hereto.

          1.13      “United States” means the United States of America, its
territories and possessions.

ARTICLE II. PURCHASE AND SALE OF ASSETS

          2.1      Purchase and Sale of Assets. Subject to the terms and
conditions of this Agreement, on the Closing Date, Seller shall, or shall cause
its relevant Affiliates to, sell, transfer, convey, assign and deliver to Buyer,
free and clear from all Encumbrances, and Buyer shall purchase, acquire and
accept from Seller and such Affiliates of Seller, all right, title and interest
of Seller and such Affiliates in and to the Purchased Assets.

ARTICLE III. PURCHASE PRICE AND PAYMENT

          3.1      Purchase Price. As consideration for the Purchased Assets,
Buyer shall deliver or cause to be delivered to Seller on the Closing Date, an
amount equal to Sixty Four Thousand Nine Hundred Dollars ($64,900) (the
“Purchase Price”) in immediately available funds by wire transfer into an
account designated by Seller.

          3.2      Taxes. The parties agree that:

  (i)

Seller shall bear all sales taxes in the United States; and

        (ii)

Buyer shall bear any sales taxes outside of the United States and all use taxes,
transfer taxes, documentary charges, recording fees or similar taxes, charges,
fees or expenses;

2

--------------------------------------------------------------------------------

that may become payable in connection with the sale of the Assets to Buyer, and
the parties will cooperate in the filing of all necessary tax returns and other
documentation with respect to all such taxes.

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLER

          In order to induce Buyer to enter into this Agreement and consummate
the transactions contemplated hereby, Seller hereby makes to Buyer the following
representations and warranties:

          4.1      Authority of Seller. Seller has all necessary power and
authority and has taken all actions necessary to enter into this Agreement and
to carry out the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Seller and, when executed and delivered by
Buyer, will constitute a legal, valid and binding obligation of Seller
enforceable against it in accordance with its terms except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, and
(b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

          4.2      Non-Contravention. The execution and delivery by Seller of
this Agreement does not, and the performance by it or its relevant Affiliates of
its or their obligations under this Agreement and the consummation of the
transactions contemplated hereby will not:

          (a)      conflict with or result in a violation or breach of any of
the terms, conditions or provisions of the Certificate of Incorporation or
By-laws or other organizational documents of Seller or its relevant Affiliates;

          (b)      conflict with or result in a violation or breach of any term
or provision of any Law applicable to Seller, the Product, or the Purchased
Assets;

          (c)      require from Seller any notice to, declaration or filing
with, or consent or approval of, any Governmental Authority or other third
party; or

          (d)      result in the imposition of any Encumbrance upon any of the
Purchased Assets.

          4.3      Purchased Assets. Seller has good and marketable title to the
Purchased Assets and the Purchased Assets are, and will be, delivered to Seller
free of any Encumbrances. Seller has not granted any license, agreement or other
permission to any third party with respect to any of the Purchased Assets.

          4.4      Litigation. There are no Actions or Proceedings pending or,
to the Knowledge of Seller, threatened against, relating to, affecting or
arising in connection with (i) the Product; (ii) Purchased Assets; (iii) this
Agreement; or (iv) the transactions contemplated by this Agreement. Seller is
not subject to any order that could reasonably be expected to materially impair
or delay the ability of Seller to perform its obligations under this Agreement.

3

--------------------------------------------------------------------------------

          4.5      Regulatory Matters. Seller has not sought or obtained any
regulatory approval for the Product, and has not marketed or sold the Product,
outside of the United States. There is no Action or Proceeding by any
Governmental Authority pending or, to the Knowledge of Seller, threatened
regarding the Product or any Purchased Assets.

          4.6      No Non-Competition Agreements or Preferential Obligations.
The Purchased Assets are not subject to any non-competition agreements with, or
other agreements granting preferential rights to purchase or license the
Purchased Assets to, third parties.

          4.7      Officers and Directors. The persons specified on the
signature page hereof are all the officers and directors of Seller as of the
Effective Date.

          4.8      No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS OR WARRANTIES EXPRESSLY SET FORTH IN ARTICLE IV OF THIS
AGREEMENT, SELLER DISCLAIMS ALL OTHER REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN, INCLUDING ANY INFORMATION FURNISHED BY
SELLER WITH REGARD TO THE PRODUCT OR THE PURCHASED ASSETS, INCLUDING THE FUTURE
PROFITABILITY OF THE PRODUCT, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS. EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS ARTICLE IV.

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BUYER

          In order to induce Seller to enter into this Agreement and consummate
the transactions contemplated hereby, Buyer hereby makes to Seller the following
representations and warranties:

          5.1      Corporate Organization. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. Buyer has all required corporate power and authority to carry on its
business as presently conducted, to enter into and perform this Agreement and
the agreements contemplated hereby to which it is a party and to carry out the
transactions contemplated hereby and thereby.

          5.2      Authority of Buyer. This Agreement and all agreements,
documents and instruments executed and delivered by Buyer pursuant hereto are
valid and binding obligations of Buyer, enforceable in accordance with their
respective terms. The execution, delivery and performance of this Agreement and
all agreements, documents and instruments executed and delivered by Buyer
pursuant hereto, have been duly authorized by all necessary corporate or other
action of Buyer.

          5.3      Non-Contravention. The execution and delivery by Buyer of
this Agreement does not, and the performance by it of its obligations under this
Agreement and the consummation of the transactions contemplated hereby will not:

4

--------------------------------------------------------------------------------

          (a)      conflict with or result in a violation or breach of any of
the terms, conditions or provisions of the Certificate of Incorporation, Bylaws
or other organizational documents of Buyer;

          (b)      violate, conflict with or result in a violation of, or
constitute a default (whether after the giving of notice, lapse of time or both)
under, any provision of any Law, regulation or rule, or any order of, or any
restriction imposed by, any court or governmental agency applicable to Buyer;

          (c)      require from Buyer any notice to, declaration or filing with,
or consent or approval of any Governmental Authority or other third party; or

          (d)      violate or result in a violation of, or conflict with or
constitute or result in a violation of or default (whether after the giving of
notice, lapse of time or both) under, accelerate any obligation under, or give
rise to a right of termination of, any contract, agreement, permit, license,
authorization or other obligation to which Buyer is a party or by which Buyer or
any of its assets are bound.

          5.4      Litigation. There are no Actions or Proceedings pending, or
to the Knowledge of Buyer threatened or anticipated, against, relating to,
affecting or arising in connection with (i) this Agreement or (ii) the
transactions contemplated by this Agreement. Buyer is not subject to any order
that could reasonably be expected to materially impair or delay the ability of
Buyer to perform its obligations under this Agreement.

          5.5      Brokers. Buyer has not retained any broker in connection with
the transactions contemplated hereunder. Seller will have no obligation to pay
fees of any brokers, finders, investment bankers, or financial advisors engaged
by Buyer in connection with this Agreement or the transactions contemplated
hereby.

          5.6      No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS OR WARRANTIES EXPRESSLY SET FORTH IN ARTICLE V OF THIS
AGREEMENT, BUYER DISCLAIMS ALL OTHER REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN, RELATED TO THIS AGREEMENT.

ARTICLE VI. COVENANTS OF THE PARTIES

          6.1      Cooperation. Each Party shall cooperate fully with the other
in preparing and filing all notices, applications, submissions, reports and
other instruments and documents that are necessary, proper or advisable under
applicable Laws to consummate and make effective the transactions contemplated
by this Agreement, including Seller’s cooperation in the efforts of Buyer to
obtain any consents and approvals of any Governmental Authority required for
Buyer to be able to own the Purchased Assets.

5

--------------------------------------------------------------------------------

          6.2       Non-Competition.

                    (a)      Seller’s Covenant. Seller agrees that, for a period
of seven (7) years from the Closing Date, neither it nor any of its officers or
directors (which are signatories to this Agreement as provided on the signature
page hereof), will directly or indirectly, whether through a partnership,
licensing arrangement or any other structure, or as principal, agent, owner,
partner, officer, director, employee, consultant or otherwise, research,
develop, market, sell, distribute or otherwise make available any anti-emetic
product in any formulation or dosing in all countries and territories of the
world excluding the United States; provided, however, that the foregoing shall
not prohibit (i) any officer or director of Seller (other than Joe Carusone)
from acquiring, holding or selling up to 5% of the issued and outstanding shares
of any class of securities listed on a national securities exchange, or (ii) Joe
Carusone from acquiring, holding or selling up to 10% of the issued and
outstanding shares of any class of securities of any private company or company
listed on a national securities exchange.

                    (b)      Buyer’s Covenant. Buyer agrees that it will not
directly or indirectly, whether through a partnership, licensing arrangement or
any other structure, or as principal owner or partner use the Purchased Assets
to market, sell, distribute or otherwise make available any 5HT3 chemical class
anti-emetic product in any formulation or dosing in the United States, except as
(i) expressly permitted by that certain Co-Promotion Agreement between the
parties of even date herewith, (ii) as otherwise mutually agreed in writing by
the parties or (iii) as permitted by the securing of rights from a third party
(which obtained such rights by license from Seller) to do so.

          6.3      Further Assurances. For a period of twelve (12) months
following the Closing Date, Seller shall from time to time, at the request of
Buyer, execute and deliver, or cause to be executed and delivered, such other
instruments of conveyance and transfer and take such other actions as Buyer may
reasonably request, in order to more effectively consummate the transactions
contemplated by this Agreement and to vest in Buyer good and marketable title to
the Purchased Assets.

          6.4      Confidentiality. Seller shall maintain the confidentiality of
all Purchased Assets and information therein that is of a confidential nature,
and shall not disclose such information to any third party without the prior
written consent of Buyer. Such obligation of confidentiality shall not apply to
any specific item of information that: (i) is now or later made known to the
public through no default by Seller or Affiliates; (ii) is acquired from a third
party, having a right to disclose such information; or (iii) is required to be
disclosed by Law, so long as Buyer is given advance notice of such disclosure
and an opportunity to seek a protective order or confidential treatment, and
Seller shall cooperate in any such efforts at Buyer’s request. For clarity,
Buyer and Seller agree to issue a joint public statement announcing the closing
of the transactions contemplated by this Agreement on such timing and in such
form as the Parties shall mutually agree.

          6.5      Technology Transfer. For a period of twelve (12) months
following the Closing Date, Seller shall from time to time, at the request of
Buyer, provide reasonable assistance at the cost of Buyer to promptly copy and
transfer information included within the Purchased Assets including but not
limited to any training materials, marketing or promotional materials and other
trade secrets or know how, which are necessary or useful to make, use or sell
the Product in the Territory, which is in the possession and control of Buyer.

6

--------------------------------------------------------------------------------

          6.6      License to Manufacture Product. Buyer hereby grants to Seller
and its Affiliates a non-exclusive, royalty-free and irrevocable license (with
the right to sublicense) under the Purchased Assets to manufacture the Product
anywhere in the world for importation, distribution and sale in the United
States .

ARTICLE VII. INDEMNIFICATION

          7.1      Survival of Representations and Warranties. The
representations and warranties of Seller or Buyer contained in this Agreement or
documents executed in connection herewith shall survive the Closing Date for a
period of twelve (12) months only and during such period shall bind the
successors and assigns of the relevant Party, whether so expressed or not, and
all such representations and warranties shall inure to the benefit of the
successors and assigns of the Parties hereto, whether expressed or not.

          7.2      Indemnification.

          (a)      By Seller. From and after the Closing Date, Seller shall
indemnify, defend and hold harmless Buyer, its Affiliates, and their respective
officers, directors, employees, agents, successors and assigns from and against
any and all costs, losses, liabilities, damages and expenses (including
reasonable fees and disbursements of attorneys) incurred in connection with
third party claims, demands and liabilities (“Third Party Claims”) arising out
of or relating to any breach of any covenant, representation, warranty or
agreement of Seller in this Agreement.

          (b)      By Buyer. From and after the Closing, Buyer shall indemnify,
defend and hold harmless Seller, its Affiliates, and their respective officers,
directors, employees, agents, successors and assigns from and against any and
all Third Party Claims arising out of or relating to: (i) any breach of any
covenant, representation, warranty or agreement of Buyer in this Agreement; or
(ii) the research, development or commercialization of the Product after the
Closing Date.

          (c)      Procedure. A person or entity intending to claim
indemnification under this Section 7.2 (the “Indemnitee”) shall promptly notify
the Party providing indemnification (the “Indemnitor”) of any Third Party Claim
with respect to which the Indemnitee intends to claim such indemnification.
Indemnitor shall have the right to control the defense of any such Third Party
Claim, as to which the obligation to indemnify the Indemnitee has been
acknowledged by the Indemnitor in writing. The indemnity agreement in this
Section 7.2 shall not apply to amounts paid in settlement of any loss, claim,
damage, liability or action of which settlement is effected without the consent
of the Indemnitor. The Indemnitee under this Section 13, its employees and
agents, shall cooperate fully with the Indemnitor and its legal
representative(s) in the investigations and defense of any Third Party Claim
covered by this indemnification. The Indemnitee shall have the right to
participate in the defense of such action at its own cost.

7

--------------------------------------------------------------------------------

          7.3      Limitation of Damages. The indemnification obligations of a
party under Section 7.2 and the liability of a party for all damages whatsoever
arising out of or related to this Agreement and the instruments and agreements
contemplated hereby and the transactions contemplated hereby and thereby shall
be limited as follows:

  (i)

Cap. The aggregate liability of a party shall not exceed the Purchase Price.

        (ii)

Basket. A party shall only be liable if and to the extent that an individual
claim exceeds One Thousand Dollars (US$1,000).

        (iii)

Insurance. A party shall not be liable to the extent an Indemnitee or the other
party receives payment from any insurer or other third party.

        (iv)

Failure to Mitigate. A party shall not be liable to the extent that an
Indemnitee or the other party had the commercially reasonable opportunity, but
failed, in good faith to mitigate such damages.

        (v)

Willful Misconduct. A party shall not be liable to the extent that an Indemnitee
or the other party caused, by gross negligence or willful misconduct, the claim
or loss.

        (vi)

No Consequential Damages. IN NO EVENT SHALL EITHER PARTY BE LIABLE UNDER OR WITH
RESPECT TO THIS AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES
OF ANY KIND, INCLUDING BUT NOT LIMITED TO LOSS OF PROFITS.

ARTICLE VIII. MISCELLANEOUS

          8.1      Notices. All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt or by facsimile transmission with
answer back confirmation or mailed (postage prepaid by certified or registered
mail, return receipt requested) or by nationally recognized overnight courier
that maintains records of delivery to the parties at the following addresses or
facsimile numbers:

  If to Buyer to: Apricus Biosciences, Inc.     11975 El Camino Real, Suite 300
    San Diego, CA 92130     Attention: General Counsel     Facsimile:
858-866-0482

8

--------------------------------------------------------------------------------


  If to Seller to:   Life Science Legal   214 S. Spring Street   Independence,
MO 64050   Attention: Randall Pratt   Fax No.: (816) 461-6902

With copies sent via e-mail (which shall not constitute notice hereunder):

  Dr. Cameron Durrant Email : cdurrant@pediatrx.com     Email :
camerondurrant@yahoo.com         Mr. David Tousley Email : dtousley@pediatrx.com
    Email : davidtousley@yahoo.com

All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section, be deemed given upon
receipt, (b) if delivered by facsimile to the facsimile number as provided in
this Section, be deemed given upon receipt by the sender of the answer back
confirmation, provided a confirmation copy is sent by mail and (c) if delivered
by mail in the manner described above or by overnight courier to the address as
provided in this Section, be deemed given upon receipt. Any party from time to
time may change its address, facsimile number or other information for the
purpose of notices to that party by giving notice specifying such change to the
other party hereto in accordance with the terms of this Section.

          8.2      Entire Agreement. This Agreement supersedes all prior
discussions and agreements among the parties with respect to the subject matter
hereof and contains the sole and entire agreement among the parties hereto with
respect to the subject matter hereof.

          8.3      Construction of Certain Terms and Phrases. Unless the context
of this Agreement otherwise requires: (a) words of any gender include each other
gender; (b) words using the singular or plural number also include the plural or
singular number, respectively; (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (d) the terms
“Article” or “Section” refer to the specified Article or Section of this
Agreement; (e) the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or”; and (f) the term
“including” or “includes” means “including without limitation” or “includes
without limitation.” Whenever this Agreement refers to a number of days, such
number shall refer to calendar days.

          8.4      Waiver. Any term or condition of this Agreement may be waived
at any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition. No waiver by any
party hereto of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion. All remedies,
either under this Agreement or by law or otherwise afforded, will be cumulative
and not alternative.

9

--------------------------------------------------------------------------------

          8.5      Amendment. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by each party hereto.

          8.6      Assignment; Binding Effect. Neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any party hereto
without the prior written consent of the other party hereto, other than to an
Affiliate or to a successor in interest of such party by reason of a merger,
acquisition or sale of all or substantially all of the assets of such party with
a guarantee of performance by the assigning party, and any attempt to do so,
other than as permitted above, will be void. This Agreement is binding upon,
inures to the benefit of and is enforceable by the parties hereto and their
respective successors and permitted assigns.

          8.7      Headings. The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.

          8.8      Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never compromised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom, and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar to terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the parties.

          8.9      Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California applicable to
contracts executed and performed in such state, without giving effect to
conflicts of laws principles.

          8.10      Consent to Jurisdiction and Forum Selection. The parties
hereto agree that all actions or proceedings arising in connection with this
Agreement shall be initiated and tried exclusively in the local and federal
courts located in San Diego County, California. The aforementioned choice of
venue is intended by the parties to be mandatory and not permissive in nature,
thereby precluding the possibility of litigation between the parties with
respect to or arising out of this Agreement in any jurisdiction other than that
specified in this section. Each party hereby waives any right it may have to
assert the doctrine of forum non conveniens or similar doctrine or to object to
venue with respect to any proceeding brought in accordance with this section,
and stipulates that the local and federal courts located in San Diego County,
California shall have personal jurisdiction and venue over each of them for
purposes of litigating any dispute, controversy or proceeding arising out of or
related to this Agreement. Each party hereby authorizes and agrees to accept
service of process sufficient for personal jurisdiction in any action against it
as contemplated by this section by registered or certified mail, return receipt
requested, postage prepaid to its address for the giving of notices as set forth
in this Agreement, or in the manner set forth in Section 8.1 of this Agreement
for the giving of notice. Any final judgment received against a party in any
action or proceeding shall be conclusive as to the subject of such final
judgment and may be enforced in other jurisdictions in any manner provided by
law.

10

--------------------------------------------------------------------------------

          8.11      Expenses. Except as otherwise provided in this Agreement,
each party hereto shall pay its own expenses and costs incidental to the
preparation of this Agreement and to the consummation of the transactions
contemplated hereby.

          8.12      Counterparts. This Agreement may be executed in any number
of counterparts and by facsimile, each of which will be deemed an original, but
all of which together will constitute one and the same instrument.

          8.13      Seller and Its Affiliates. Seller hereby acknowledges that
any reference to Seller in this Agreement shall be to Seller and those of its
Affiliates that own or possess the Purchased Assets. Seller also agrees that any
reference to action to be taken by Seller under this Agreement shall, without
further expression, include a covenant by Seller to cause those of its
Affiliates that own or possess the Purchased Assets to take such action, as the
case may be.

[Remainder of Page Intentionally Left Blank]

11

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, this Agreement has been executed by the Parties
hereto all as of the date first above written.

Apricus Biosciences, Inc.

  By: /s/Bassam Damaj     Name: Bassam Damaj, Ph.D.     Title: President and
Chief Executive Officer     Date:

PediatRx Inc.

  By: /s/Cameron Durrant     Name: Cameron Durrant, MD, MBA     Title: President
and Chief Executive Officer     Date:

By signing below, each of the undersigned in his or her individual capacity, for
good and valuable consideration, the receipt and sufficiency are hereby
acknowledged, hereby agrees to comply with the obligations set forth in Section
6.2, entitled “Non-Competition”:

AGREED AND ACKNOWLEDGED

/s/Cameron Durrant                                  
Name: Cameron Durrant
Role: Director, Chairman, President and CEO

/s/David Tousley                                      
Name: David Tousley
Role: Director, Secretary and Chief Financial & Administrative Officer

/s/Joe Carusone                                        
Name: Joe Carusone
Role: Director

/s/Paul J. Richardson                               
Name: Paul J. Richardson
Role: Director

12

--------------------------------------------------------------------------------

EXHIBIT A

THE PURCHASED ASSETS

As used in the Agreement, the term “Purchased Assets” means:

1.

Patents. Rights to patents and patent applications which cover the Product or
its manufacture or use (Note: Seller does not hold any such patents or patent
applications as of the Effective Date);

    2.

Trade Secrets and Know-How. Clinical data, training manuals, marketing or
promotional materials and other trade secrets and know-how which are necessary
or useful to make, use or sell the Product, whether or not subject to protection
as a trade secret under applicable Laws (Note: Seller does not hold any
copyright registrations or other registrations for such data and know-how as of
the Effective Date); and

    3.

Trademarks. Rights, if any, to trademarks, trade names, service marks and domain
names which are specific to the Product, including but not limited to “GRANISOL”
(Note: Seller does not hold any registrations for such marks outside of the
United States as of the Effective Date);

to the extent such intellectual property and other assets are (i) owned by
PediatRx or its Affiliates and (ii) necessary or useful for the Buyer to make,
use, develop, offer for sale, sell, import or otherwise exploit the Product;

provided, however, that

A.

the Purchased Assets shall only include rights with respect to countries outside
of the United States and its territories and possessions;

      B.

the Purchased Assets shall not include, and Seller shall retain, all rights with
respect to the United States and its territories and possessions;

      C.

Except as otherwise agreed by the parties, the Purchased Assets shall not
include, and Seller shall retain, the following rights which are not limited to
a particular country or territory:

      (i)

the internet domain name www.Granisol.net; and

      (ii)

the internet domain name www.PediatRx.com.

* * * * *

13

--------------------------------------------------------------------------------